Citation Nr: 1524231	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than May 17, 2004 for service connection for psoriasis.

2. Entitlement to an increased rating for sinusitis with rhinitis and nasal polyps, currently rated 30 percent disabling.

3. Entitlement to an effective date earlier than April 21, 2004 for service connection for sinusitis with rhinitis and nasal polyps.

4. Whether the April 30, 1981 rating decision that denied entitlement to service connection for sinusitis with rhinitis and nasal polyps should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972.  He had service in the Republic of Vietnam from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC that assigned a 10 percent rating and an effective date of April 21, 2004 for service connection for sinusitis with rhinitis and nasal polyps after the Board granted service connection in a March 2010 Order.  The Veteran appealed the assigned disability rating and the effective date.  As discussed below, during his April 2014 hearing before the Board, the Veteran withdrew his appeal seeking an increased rating for sinusitis with rhinitis and nasal polyps since the RO granted a 30 percent initial rating in a June 2013 rating decision.

This matter also comes before the Board on appeal from a May 2012 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, that assigned a 60 percent rating for psoriasis and an effective date of May 17, 2004, after the Board granted service connection in a March 2012 decision.  The Veteran appealed the effective date; however, as discussed below, during his April 2014 hearing before the Board the Veteran withdrew his appeal seeking an earlier effective date for service connection for psoriasis.

The Board observes that the Veteran testified before Veterans Law Judge (VLJ) Wilkins in January 2012 regarding his claim for an earlier effective date for service-connection and an increased initial rating for sinusitis with rhinitis and nasal polyps.  At that time, these claims were not on appeal as a statement of the case (SOC) had not been issued and the appeal had not been perfected.  The Board remanded these claims in March 2012 for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, VLJ Wilkins is no longer at the Board.  An SOC was issued in June 2013 and the Veteran perfected his appeal in July 2013.

After the Veteran perfected his appeal, he was afforded a hearing before the undersigned VLJ, in Washington, DC, in April 2014.  Transcripts of the January 2012 and April 2014 hearings are of record.

VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  When two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C.A § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  The Court has also held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707, 20.717 (2014).

Here, the VLJ who conducted the January 2012 hearing is no longer at the Board.  Moreover, the issues of entitlement to an earlier effective date for service-connection and an increased initial rating for sinusitis with rhinitis and nasal polyps were not properly under the Board's jurisdiction as an appeal had not been perfected.  The undersigned VLJ held the April 2014 hearing and took testimony on these matters after the appeal was perfected.  Consequently, the VLJ who conducted the January 2012 hearing is no longer at the Board and because the undersigned VLJ is still employed by the Board and took testimony on perfected appeals for entitlement to an earlier effective date for service-connection and an increased initial rating for sinusitis with rhinitis and nasal polyps, the Board finds that a three VLJ panel is no longer required to decide the appeal.  38 U.S.C.A § 7102(a); 38 C.F.R. § 19.3.

The issues of entitlement to an effective date earlier than April 21, 2004 for service connection for sinusitis with rhinitis and nasal polyps, to include whether there was clear and unmistakable error (CUE) in an April 1981 rating decision that denied service connection for sinusitis with rhinitis and nasal polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the April 2014 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw his appeal of entitlement to an effective date earlier than May 2004 for service-connected psoriasis and entitlement to an initial rating greater than 30 percent for sinusitis with rhinitis and nasal polyps.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for an effective date earlier than May 2004 for service-connected psoriasis and entitlement to an initial rating greater than 30 percent for sinusitis with rhinitis and nasal polyps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran asked the Board during his April 2014 hearing to withdraw his appeals seeking an effective date earlier than May 2004 for service-connected psoriasis and entitlement to an initial rating greater than 30 percent for sinusitis with rhinitis and nasal polyps.  His testimony and withdrawal request has been transcribed and the transcript has been associated with the claims file.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal seeking an effective date earlier than May 2004 for service-connected psoriasis is dismissed.

The appeal seeking entitlement to an initial rating greater than 30 percent for sinusitis with rhinitis and nasal polyps is dismissed.


REMAND

Reason for Remand: To provide notice and adjudicate entitlement to an effective date earlier than April 21, 2004 on the basis of CUE.

During his April 2014 hearing before the Board, the Veteran argued that he should be awarded an earlier effective date for service connection for sinusitis with rhinitis and nasal polyps on the basis of CUE.  He argued that at the time of the April 1981 rating decision, the RO did not have treatment records dated in the 1970s from VA facilities and did not consider entitlement to service connection based on the combat presumptions.  See Transcript, page 22.  He testified that he was treated at a VA hospital in Miami in 1979 and that the records were not obtained.  Id. at 5.  In sum, he argues that the correct facts were not before the RO and that the RO incorrectly applied statutory and regulatory provisions.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision makers, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Because the Veteran raised the issue of CUE at the Board hearing, the RO has not had the opportunity to adjudicate this matter.  As such, a remand is necessary to allow the RO the opportunity to adjudicate this matter in the first instance.

Because the claim for an earlier effective date and the issue of CUE are closely related, and because it appears that there may be outstanding VA treatment records not yet associated with the claims file, the Board finds that the claim for an earlier effective date for service connection for sinusitis with rhinitis and nasal polyps must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dating in the 1970s, specifically requesting treatment records from the Miami VA Medical Center dated in 1979.  All attempts to obtain these records must be documented in the claims file.

2. Send any appropriate notice and adjudicate the claim for CUE.  If the claim is denied, issue a statement of the case.  If the Veteran perfects an appeal of the CUE claim, then return the claim to the Board for adjudication.

3. Readjudicate the claim for entitlement to an earlier effective date for service connection for sinusitis with rhinitis and nasal polyps.  If the benefit remains denied, issue a supplemental statement of the case, allow an appropriate period for response, and then return the matter to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


